DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference “Fiber-Optics Results From an Intra-Stage Diversion Design Completions Study in the Niobrara Formation of DJ Basin”, Ramurthy et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein the distributed acoustic sensing subsystem communicatively coupled to the cable, positioned in a wellbore penetrating through subterranean formations, through the common reference coil of the distributed temperature sensing subsystem, the cable includes one or more fibers used to obtain optical fiber measurements pertaining to the distributed acoustic sensing signal and the distributed temperature sensing signal, the one or more optical fibers comprises a sensing fiber coupled with the common reference coil, wherein the distributed acoustic sensing subsystem receives at least a portion of the optical fiber measurements from the common reference coil through the distributed temperature sensing subsystem as cited in claim 1; and/or determining a trigger event based on change between the downhole measurement and a reference measurement, initiating a predetermined workflow based on the determined trigger event, determining flow information in the wellbore based on the predetermined workflow as cited in independent claims 11 and 20.

Instead, Ramurthy et al.  disclose various fiber-optics sensing techniques which range from a single point sensor (providing temperature and pressure point measurement at the end of the fiber optic cable) to an array of point-sensor measurements for strain and temperature, to a fully distributed sensing setup where the entire length of the fiber becomes the sensors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864